     Case 2:15-cv-00538-MCE-DMC Document 496 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PASKENTA BAND OF NOMLAKI                          No. 2:15-CV-0538-MCE-DMC
      INDIANS, et al.,
12
                         Plaintiffs,
13                                                      ORDER
             v.
14
      INES CROSBY, et al.,
15
                         Defendants.
16

17

18                  Plaintiffs, who are proceeding with retained counsel, bring this civil action.

19   Pending before the Court is Plaintiffs’ notice, ECF No. 494, to reschedule the hearing on their

20   motions to compel, currently set for November 4, 2020, to December 2, 2020. Plaintiffs’ notice

21   will be construed as a motion to continue and, so construed, will be granted in part. The motion

22   will be granted to the extent the November 4, 2020, hearing will be vacated. The motion will be

23   denied to the extent that, in lieu of a re-noticed hearing on December 2, 2020, the motions to

24   compel are submitted on the record and briefs without oral argument pursuant to Eastern District

25   of California Local Rule 230(g).

26   ///

27   ///

28   ///
                                                       1
     Case 2:15-cv-00538-MCE-DMC Document 496 Filed 11/02/20 Page 2 of 2


 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.      Plaintiffs’ notice, ECF No. 494, is construed as a motion to continue;

 3                 2.      So construed, Plaintiffs’ motion is granted in part and denied in part;

 4                 3.      The hearing on Plaintiffs’ motions to compel set for November 4, 2020, at

 5   10:00 a.m., before the undersigned in Redding, California, is hereby vacated; and

 6                 4.      Plaintiffs’ motions to compel are submitted on the papers without further

 7   briefing and without oral argument.

 8

 9   Dated: November 2, 2020
                                                          ____________________________________
10                                                        DENNIS M. COTA
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
